Title: Robert Walsh to James Madison, 22 April 1836
From: Walsh, Robert
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Philadelphia
                                
                                April 22d. 1836
                            
                        
                        
                        It is probable that I shall go abroad about the end of next month to divide a twelvemonth between France
                            & England. From patriotic motives & personal attachments I intend to publish in Paris or London from time
                            to time Sketches Biographical & Bibliographical, of the most eminent among the living writers &
                            intelligences of our country. I wish to obtain now, accordingly, suitable memoranda—mere dates & facts. I need
                            not mention the estimation in which I hold Your mind & works. May I venture to ask a simple list of your
                            publications & some account of the stations you have filled &c.? Is there extant in print any correct
                            biographical notice of you? Pardon this intrusion & believe me to be dear Sir with profound respect Your faithful
                            servant.
                        
                        
                            
                                Robert Walsh
                            
                        
                    